Citation Nr: 1805225	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating in excess of 10 percent for degenerative arthritis of the cervical spine, effective November 1, 2006.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1976 to September 1982 and from December 1984 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Houston, Texas (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the November 2006 rating decision the AOJ granted service connection for degenerative arthritis of the cervical spine with a noncompensable rating, effective November 1, 2006.  Subsequently, the April 2012 rating decision increased the Veteran's cervical spine disability to 10 percent disabling, effective February 26, 2010. 

The case was previously before the Board in April 2015, when the claim was denied on the merits.  The Veteran promptly appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court vacated the Board's April 2015 decision, and remanded the matter for further development.  The case returned before the Board in August 2017, when an initial disability rating of 10 percent was granted for degenerative arthritis of the cervical spine from November 1, 2006 through February 25, 2010.  In the same decision, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for the entire appeal period.  Thus, the remaining issue is presently before the Board. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran seeks entitlement to an initial compensable rating in excess of 10 percent for degenerative arthritis of the cervical spine, effective November 1, 2006. 

The Board notes that the August 2017 remand directed the AOJ to arrange for the Veteran to undergo additional VA examination to determine the current severity of his cervical spine disability.  However, the claims file reflects that the most recent VA examination of record is from January 2013.  Thus, on remand the AOJ should schedule the Veteran for an appropriate VA examination

Additionally, the claims file is void of any evidence pertinent to the AOJ's compliance with other remand directives, including:

1) "furnish[ing] the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent [to] the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period.)" 
 
2) If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R.  3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Moreover, pursuant to the Board's August 2017 remand directives, the Veteran's claim should have been readjudicated following the development ordered in the August 2017 remand and a Supplemental Statement of the Case (SSOC) should have been issued to the Veteran and his agent.  Nevertheless, the AOJ did not readjudicate the claim and issue an SSOC.  Accordingly, a remand for compliance with prior remand directives and issuance of an SSOC is necessary to put this case in the proper procedural posture.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA and private treatment records. 

2. Furnish the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period.)"   

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his cervical spine disability. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Non-weight-bearing.

The examiner should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability.  For each neurological manifestation that is identified on examination, the examiner should clearly indicate whether such constitutes a separately ratable disability, and if so, should provide an assessment of the severity of such disability. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

5. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

